DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
	Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27, 28, 30, 31, 33-35 and 40 are pending.  Claims 3, 5-6, 8-10, 12, 14, 16, 19-22, 26, 29, 32 and 36-39 are canceled.  
Claims 1, 7, 28 and 33 are amended.
Claims 28, 30-31 and 33-35 are withdrawn.  Claims 1, 2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are currently under examination.
	
	
Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  

Rejections Withdrawn
Claim Rejections - 35 USC § 112


Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1-2, 4, 7, 11, 13, 15 and 40 under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1) in view of Bhutani (US 4,684,516 A) and Smith et al. (WO 2007/068948 A2, of record) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") is withdrawn.

In light of the amendments to the claims the rejection of claims 1-2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1), Bhutani (US 4,684,516 A) and Smith et al. (WO 2007/068948 A2, of record) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") as applied to Claims 1-2, 4, 7, 11, 13, 15 and 40 above and further in view of Singh et al. (WO 2008/029351 A2, of record) is withdrawn.


New Rejections

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-2, 4, 7, 11, 13, 15 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1) in view of Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record) and Furukawa et al. US 2003/0171343 (9/11/2003) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider").

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Ishibashi et al. teach providing sustained release particle with a mean particle size of 300 microns or less which comprise a drug containing core and a mixed coating of a hydrophobic organic compound and water-insoluble polymer (abstract, col 1, ln 64 to col 2, ln 3).  The hydrophobic organic compound may be higher fatty acids, higher alcohol as well as glycerin esters of fatty acids, each fatty acid or alcohol having 6-22 carbons, the hydrophobic organic compound preferably being stearic acid, which has a melting temperature below 70 degrees Celsius (Applicant’s specification, para [0225]) and a mixture of two or more hydrophobic organic compounds may be used to coat the core (col 2, ln 27-33). Ishibashi et al. further teaches that this coating may contain 

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
Ishibashi et al. teach the granules as discussed above and while Ishibashi et al. suggests that the hydrophobic binding material can be fatty acids such as stearic acid,  Ishibashi et al. does not teach using glyceryl ethers of fatty acids. Ishibashi et al. also fails to specifically teach covering each granule with a disintegrant or that the hydrophobic adherent material is magnesium stearate. The teachings of Bhutani and Smith et al. and Furukawa et al. help to cure these deficits.


Furukawa et al. (Furukawa) is directed to the delivery of steroids. (See Abstract).  Furukawa teaches coating the steroid drugs with glycerol stearyl ether to aid in the absorption of the steroidal drug. (See [0018], [0032] and [0036]).  Furukawa teaches coating the steroid drugs with glycerol stearyl ether to aid in the absorption of the steroidal drug.  Furukawa also teaches the combination of glycerol stearyl ester with the glycerol stearyl ether to maximize the absorption ability of the drug. (See [0011]-[0020] and claim 1).  Glycerol stearyl ether has a structure of that of compound of formula II in instant claim 1 wherein R is C17.  


Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to coat the granules of Ishibashi et al. with a disintegrant as suggested by Bhutani in order to create a tablet which breaks apart predictably, which causes less irritation to the stomach because it is emptied from the stomach sooner.  Furthermore, doing so would have resulted in the ability to insert higher concentrations of the drug into the same size of tablet.  Based upon the teaching of Ishibashi et al., it would further have been obvious to include a water-insoluble compound (IE hydrophobic adherent layer) between the core and the mixed coating in order to adjust the release profile of the active.  
Regarding the limitations of Claim 1 and 7, which require that the hydrophobic adherent material is compound of formula (III) or (IV), such as magnesium stearate, Ishibashi et al. teach including a hydrophobic layer between the core and the outer hydrophobic coating to adjust the release rate of the drug contained in the core and Smith et al. teach that salts of stearic acid are hydrophobic and can modify drug release from a pellet which comprises such a compound as well as teach that calcium, zinc and magnesium stearate are functional equivalents.  Thus, one of ordinary skill in the art would have found it obvious to coat the core of Ishibashi et al. with hydrophobic magnesium stearate in order to adjust the drug release rate from the core.  Regarding the limitation of Claim 1, that the hydrophobic adherent material has a melting point of at least 100 degrees Celsius and that the hydrophobic binding material has a melting point of below 
	Regarding the limitation of Claim 1, that require that the hydrophobic binding layer that has been applied to the plurality of overlubricated drug particle in a molten state, this limitation is directed to a product by process limitation (i.e. that the hydrophobic binding layer must be applied in a molten state).  The patentability of a product is determined by whether the product is the same or obvious over a prior art product, even if the prior art product was manufactured by a different method.  In re Thorpe¸777 F.2d 695, 698 (Fed. Cir. 1985), MPEP 2113(I).  Ishibashi teach dissolving the hydrophobic binding layer in a solvent and then coating it upon the granules. It is the Examiner’s position that coating the particle with molten hydrophobic material and coating the particle with hydrophobic material that is dissolved in a solvent which is evaporated afterwards would have given coatings that are substantially structurally the same, such that the hydrophobic coating of Ishibashi would have obviated the hydrophobic coating required by Claim 1.   
	Regarding the limitations of Claim 2, which require that the core particle is substantially isodiametric or roughly spherical, Ishibashi et al. teach wet granulating the core particle material in a stirring granulating machine to obtain the cores, which would have resulted in cores which were substantially spherical.  Regarding the further limitation of Claim 2 that requires the core to have a diameter of between 200 and 600 micron, Ishibashi et al. teaches that the final granule may have a diameter of about 300 microns 
	Regarding the limitation of Claim 4, which requires that the hydrophobic adherent layer comprises a plurality of particles with a projected area diameter of no more than about 5 microns, while Ishibashi et al. does not specify the manner in which a hydrophobic layer is created between the core and hydrophobic outer layer, Bhutani does teach a process for coating a powder onto a pellet by coating the pellet with a liquid and then dusting a powder, which is known in the art to have a typical diameter down to approximately 50 microns, on the pellet.  Thus, it would have been obvious to one of ordinary skill in the art to utilize a powdered hydrophobic compound for coating the drug containing core of Ishibashi based upon the disclosure of Bhutani.  Additionally, as the size of the hydrophobic particle in relation to the diameter of the core to be coated effects the degree to which the particle layer is smooth and is free from substantial gaps therein, it would have been obvious one of ordinary skill in the art to routinely optimize the hydrophobic particle diameter based upon the core diameter until the desired smoothness and continuity of the coating was achieved. 
	Regarding the limitation of Claim 11 of including a wetting agent within the disintegrant layer, Ishibashi et al. teaches including a surfactant (IE a wetting agent) within the dosage form and Bhutani specifically teaches the purpose of including 
	Regarding Claim 13, which requires the drug to be amoxicillin or a pharmaceutically acceptable salt thereof, such would have been obvious over the teachings of Ishibashi et al. that the drug included within the core may be amoxicillin.  Furthermore, regarding Claim 15 which requires suspension of the sustained release granules in an external phase, such would have been obvious because Ishibashi et al. teaches mixing the sustained release granules with excipient granules and then compressing the mixed granules into a tablet, wherein the sustained release granules would have been effectively “suspended" in the external phase of the excipient granules. 
	Regarding the ratios range of claim 40, a prima facie case of obviousness necessarily exists when the prior art range overlaps or touches a claimed range, such as in the instant rejection. MPEP § 2144.05.
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Claims 1-2, 4, 7, 11, 13, 15, 17, 18, 23-25, 27 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi et al. (US 6,692,769 B1), Bhutani (US 4,684,516 A), Smith et al. (WO 2007/068948 A2, of record) and Furukawa et al. US 2003/0171343 (9/11/2003) as evidenced by the Magnesium Stearate entry in ChemSpider (hereinafter “ChemSpider") as applied to Claims 1-2, 4, 7, 11, 13, 15 and 40 above and further in view of Singh et al. (WO 2008/029351 A2, of record).

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The combination of Ishibashi et al., Bhutani, Smith et al. and Furukawa et al as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above. 

Ascertainment of the difference between the prior art and the claims  (MPEP §2141.02)
The combination of Ishibashi et al., Bhutani, Smith et al. and Furukawa et al. as evidenced by ChemSpider suggest the modified release pharmaceutical formulation that comprises sustained release granules as discussed above, but fail to explicitly teach the external phase comprises a second drug, such as clavulanic acid, that the external phase is an immediate release formulation, the ratio of amoxicillin in the granules and external phase or the claimed dissolution percentage during the first hour of a dissolution test.  The teachings of Singh et al. help to cure these deficits.

Finding of prima facie obviousness
Rationale and Motivation (MPEP §2142-2143)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ishibashi et al., Bhutani, Smith et al. and Singh et al. because all references are directed to tablets that contain sustained release granules/pellets.  Regarding the limitations of Claims 17, 18, 23 and 25 which require the limitations that the external phase contain a second drug, such as amoxicillin and clavulanic acid or a pharmaceutically acceptable salt thereof and that the external phase is an immediate release formulation, Singh teach including amoxicillin and potassium clavulanate within an immediate release phase, which may be mixed with a sustained release phase that comprises slow release amoxicillin containing granules and compressed into a tablet.  Thus, based upon the teachings of Singh et al, it would have 
	Regarding the limitation of Claim 23, that requires between 80-90% of the amoxicillin within the sustained release granules and the remaining within the immediate external phase, Singh et al. envisions placing approximately 60% within the sustained release granules and 40% in the external phase.  While the claims require approximately at least 20% more in the sustained release granules, the ratio of the amount of drug in the sustained vs immediate release phases is a result effective variable that would have affected the pharmacokinetic profile and would therefore have been something that one of ordinary skill in the art routinely optimizes.  Thus, the claimed percentages would have been obvious to one of ordinary skill in the art based upon routine optimization of these percentages until the desired pharmacokinetic profile was attained.
	Regarding the limitations of Claim 24 and 27, that require a certain amount of the amoxicillin and clavulanate that is released the first hour, Singh et al. teaches including all of the clavulanate within the immediate release phase and thus it would have been obvious that at least about 85% of the clavulanate is released within the first hour.  Regarding the release rate of amoxicillin, the ratio of the amoxicillin in the immediate vs sustained release granules would have affected the amount of the amoxicillin that is released within the first hour of a dissolution test and thus such dissolution profile would have been obvious based upon routine optimization of the amounts of the amoxicillin in the respective phases.
prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because the prior art is suggestive of the claimed invention.

Response to Arguments
The comments filed December 21, 2021 have been considered and are found to be mostly persuasive.  
Applicants note the amendments to the claims 1 and 7.  No new matter has been added in that triacetin is deleted in claims 1 and 7.  
Applicant traverses the 103 rejection of claims 1, 2, 4, 7, 11, 13 and 15 as being unpatentable over Ishibashi, Bhutani et al. and Smith et al. on account of the amendments to the claims to remove the recitation of triacetin.  Applicant argues that none of the references teach that the hydrophobic binding material is a compound of formula (II).  Ishibashi teaches glycerin esters but amended claim 1 excludes glycerin esters because formula II excludes compounds including carbonyl groups, such as glycerin esters.  Neither Bhutani nor Smith disclose compounds that would fall within formula II of claim 1 as amended.  
Applicant traverses the 103 rejection over Ishibashi, Bhutani et al. and Smith as evidenced by Chemspider and further in view of Singh for the same reasons.  

Applicants arguments are found to be persuasive and the rejection has been withdrawn above. 

As described above Ishibashi et al. teaches including a surfactant (IE a wetting agent) within the dosage form and Bhutani specifically teaches the purpose of including disintegrants within the dosage form is to quickly hydrate the tablets so that they disintegrate quickly.  Furukawa teaches that glycerol stearyl ether is such a surfactant in that it assists with the absorption of the steroidal drug. Thus, it would have been obvious to one of ordinary skill in the art to include the glycerol stearyl ether of Furukawa as suggested by Ishibashi et al. within the disintegrant layer of Bhutani in order to facilitate a quicker hydration and resulting quicker disintegration of the tablet, which Bhutani equates with a faster clearance of the granules/pellets from the stomach and a reduction of side effects.  
	
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 


SARAH  CHICKOS
Examiner
Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619